Citation Nr: 9929267	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  95-37 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
establish service connection for psychiatric disabilities, to 
include paranoid schizophrenia, schizoaffective disorder, and 
major depression.  

2.  Entitlement to an increased evaluation in excess of 10 
percent for hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from September 1971 to 
December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In his testimony before the undersigned, the veteran raised 
the issue of entitlement to service connection for residuals 
of injuries to the right knee, back, and neck, which has not 
been adjudicated.  This claim is referred to the regional 
office for appropriate development and adjudication.  

Also at his hearing before the undersigned, the veteran 
submitted additional evidence without waiving consideration 
of the evidence by the RO.  See 38 C.F.R. § 20.1304.  This 
evidence pertains to psychiatric evaluation and treatment.  
Some of this evidence is not new, but some of it is.  In view 
of the Board's favorable determinations hereinafter with 
respect to the reopening of the claim for service connection 
for psychiatric disability, no prejudice to the veteran can 
be said to ensue as the result of the Board's actions. 


FINDINGS OF FACT

1.  The RO denied service connection for a neuropsychiatric 
condition in January 1985.  The veteran was notified of this 
decision and of his appellate rights, but did not appeal.  

2.  Evidence submitted since the January 1985 decision is 
both new and material.  

3.  The claim for service connection for service connection 
for psychiatric disability is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

4.  The veteran's internal hemorrhoids are currently 
manifested by complaints of pain and occasional bleeding, 
without objective evidence of definite fissures, bleeding, or 
gross signs of anemia.  


CONCLUSIONS OF LAW

1.  The unappealed January 1985 RO decision denying service 
connection for a neuropsychiatric condition is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1998).  

2.  Evidence submitted since the January 1985 decision is new 
and material, and the claim for service connection for 
psychiatric disability, to include paranoid schizophrenia, 
schizoaffective disorder, and major depression, has been 
reopened.  38 C.F.R. § 3.156 (1998).  

3.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for psychiatric disability, 
to include paranoid schizophrenia, schizoaffective disorder, 
and major depression.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The schedular criteria for a disability rating in excess 
of 10 percent for hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claim

Under governing law and regulations, a claim previously and 
finally disallowed by either the Board or the RO may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38  C.F.R. §§ 3.156 
(1998); 38 C.F.R. § 20.1100, 20.1103 (1998).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

On a claim to reopen, a three-step analysis must be conducted 
under section 5108.  Winters v. West, 12 Vet. App. 203, 205-
207 (1999) (en banc).  The first step involves a 
determination as to whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 C.F.R. § 3.156(a).  If the Board determines 
that the evidence is new and material, the Board must then 
reopen the claim and determine "whether the claim, as then 
reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence."  Elkins v. West, 12 Vet. App. 209, 218-219 
(1999) (en banc);  see also Winters, 12 Vet. App. at 106.  If 
the claim is not well grounded, that is the end of the 
matter.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999).  If the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id, quoting Winters, supra; Elkins, supra.  
Following reopening, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Kightly v. Brown, 6 Vet. App. 200, 205 (1994).  

The veteran filed his initial claim for service connection 
for a neuropsychiatric condition in June 1984.  The RO denied 
the claim in January 1985.  Following proper notification, he 
did not appeal.  In August 1994, he tried to reopen the 
claim, but the RO denied it again in August 1995.  

Evidence of record considered by the RO in its January 1985 
decision includes:  (1) service medical records; (2) service 
personnel records; and (3) a November 1984 VA psychiatric 
examination.  

Service medical records do not reveal any treatment for a 
neuropsychiatric disorder in service.  The veteran's 
personnel records indicate that he was given an Article 15 
non-judicial punishment for violation of the Uniform Code of 
Military Justice, Article 86, for the possession of heroin 
and marijuana in April 1974.  He was then assigned to a 
halfway house for rehabilitation, whereupon after his 
release, he went absent without leave for 200 days.  He was 
apparently apprehended in California and evaluated at Fort 
Ord, where he requested separation for the good of the 
service.  He was discharged Under Other Than Honorable 
Conditions, which in 1979 was upgraded to Under Honorable 
Conditions.  

A VA special psychiatric examination report in November 1984 
noted the veteran's statements that he had gone to a 
psychiatric evaluation unit at Fort Rucker, Alabama, when he 
was about to get out of service.  Although the examiner found 
it difficult to get a clear picture of what went on then, the 
veteran apparently had been abusing drugs.  He was discharged 
from the service in 1974 with some type of bad discharge.  He 
apparently went absent without leave with the impression that 
this would help him to get out of the service.  At the 
present time, he remained somewhat upset about the way he 
perceived he had been treated during the time that he was in 
service. He stated that he was now working as a work study 
student at Jackson State and hoping to get into graduate 
school to continue his education.  Mental status examination 
revealed a well-developed, well-nourished individual who was 
alert and cooperative.  The examiner felt that his 
intelligence was above normal.  He did appear somewhat tense 
during the interview, and it was a little difficult to 
understand some of the sequence of events in his history.  
Mood was appropriate at the time, although he reported some 
occasional periods of depression.  He apparently still 
harbored resentment or anger toward the military for the 
problems dealing with his bad discharge.  Since the discharge 
had been upgraded, it appeared to be less of a problem for 
him.  The examiner pointed out that, since no psychotic 
symptoms had been elicited during this interview, he was 
unable to provide a psychiatric diagnosis.  

New evidence submitted since the January 1985 final decision 
to support the claim for a psychiatric disorder is 
voluminous.  It includes:  (1) VA outpatient treatment 
reports, dating in July and August 1985; (2) a VA mental 
status report and a Medical Certificate, dated in June 1994; 
(3) a letter from the Medical Records Custodian of the DeKalb 
Community Service Board, received in September 1994; (4) 
treatment records from the San Bernardino County, California, 
Department of Mental Health, dating from February to May 
1994, and received in October 1994; (5) records from the 
Georgia Mental Health Institute, dated in August 1994 and 
received in January 1995; (6) hospitalization and treatment 
records from Kaiser Permanente of Southern California, dating 
from July to September 1991 and received in October 1995; (7) 
a hospitalization report from Canyon Ridge Hospital in Chino, 
California, dated in January 1994 and received in October 
1995; (8) a Doctor's Statement from the Newton, Alabama, 
Medical Center, dated and received in November 1995; (9) lay 
evidence from the veteran's wife and mother, received in 
November 1995; (10) a VA hospitalization report from the 
Tuskegee VAMC, dated in February 1997; (11) extensive Social 
Security Administration determination records, with 
supporting medical records, received in July 1998; and (12) a 
statement from a VA treating psychiatrist, dated in June 
1999.  

Additionally, the veteran presented his arguments at a 
hearing before the RO in January 1998 and before the 
undersigned Member of the Board in June 1999.  

All of the above records are new in that they had not been 
reviewed by the RO as evidence in its January 1985 decision.  
All of the evidence is relevant to the issue before the 
Board, except for item (2), the July and August 1985 
outpatient treatment reports, which relate to other 
disorders.  The Board will not dispute the relevancy of the 
remaining lay and medical evidence since it does indicate a 
long history of treatment for variously diagnosed  mental 
disorders.  These records, however, are not material to the 
issue of whether the veteran had service incurrence of a 
mental disability.  

Items (10), (11), and (12), however, are not only relevant, 
but also material.  Item (10), a VA psychiatric 
hospitalization report, provides an Axis IV (Severity of 
Psychosocial Stressors) entry of intra-family stress, 
personal stress, and tension from past military experience.  
Item (11), the Social Security documents, include a report of 
psychiatric interview, in which it was reported as history 
that the onset of the veteran's mental disorder was in the 
mid-1970's while he was serving in the military.  Moreover, 
again relying on statements from the veteran, this examiner 
noted that past psychiatric history was positive not only for 
psychiatric disorders, but also for post-traumatic stress 
disorder.  Item (12), a narrative report from the veteran's 
VA treating psychiatrist, states that the veteran had not 
been able to recover from the complications and problems 
developed during his time in the military.  Because his 
angry, confused, hostile, and aggressive thought problems 
remained, efforts to control and treat his condition were 
ongoing.  

The veteran testified at his 1998 and 1999 hearings that he 
first had mental problems when he worked at the Pentagon in 
communications, where he was responsible for making sure that 
top secret messages were sent to Vietnam.  He stated that he 
had to work long hours and had top secret clearance.  As a 
result, he then began getting nervous and paranoid and was 
unable to get along with his co-workers.  He started drinking 
and being abusive.  The Army finally gave him a compassionate 
reassignment to Fort Rucker, which was near his home.  There 
he started using drugs.  He claimed that he had seen a 
psychiatrist, but that he had not been offered psychiatric 
help or hospitalization.  He believed, therefore, that the 
only way to obtain a discharge from the Army was to go absent 
without leave.  When he did this, however, he was given an 
undesirable discharge.  Since then, he had had severe 
psychiatric illnesses, for which he had been in and out of 
hospitals for many years.  

Pursuant to Justus, 3 Vet. App. at 513, the Board must 
presume the credibility of the evidence.  This presumption, 
however, is made only for the purpose of determining whether 
the case should be reopened.  Once the evidence is found to 
be new and material and the case reopened, the presumption 
that it is credible and entitled to full weight no longer 
applies.  As to materiality, the threshold for new and 
material evidence is quite low.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Elkins v. West, 12 Vet. App.  at 218.  

The additional evidence is new and material insofar as it 
shows, for the first time, that the veteran carries a 
diagnosis of acquired psychiatric disorder or disorders.  It 
is also new and material insofar as it provides a link, or 
nexus, between an acquired psychiatric disorder and service.  
This evidence, being new and material, serves to reopen the 
claim.  It also serves to render the claim plausible, that 
is, well grounded.  This being the case, the merits of the 
claim will be addressed in the remand appended to this 
decision.

II.  An Evaluation in Excess of 10 Percent for Hemorrhoids

The Board notes that the veteran's claims for an increased 
evaluation is well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Service medical records reflect that the veteran had large 
prolapsed non- thrombosed hemorrhoids, partly reducible.  
Service connection for hemorrhoids was granted, and a 
noncompensable rating assigned, in January 19985.  A VA 
outpatient treatment report dated in March 1994 notes that 
the veteran was to be followed for hemorrhoids and arthritis 
and that he might need ambulatory surgery.  He was prescribed 
an ointment and was advised to continue sitz baths.  

A VA psychiatric hospitalization report in February 1997 
revealed that the veteran was to be referred for surgical 
consultation regarding hemorrhoids.  During his January 1998 
hearing before the RO, he stated that his hemorrhoids hurt 
all the time.  Although he had been offered surgery when 
hospitalized at Tuskegee, he refused to avail himself of the 
opportunity, as he thought it to no avail to go through the 
procedure when the hemorrhoids would just come back.  

In February 1998, the veteran was seen at a VA outpatient 
clinic with a persistent history of hemorrhoids and minimal 
relief.  He denied bleeding at this time.  Ambulatory surgery 
was again to be considered.  

Also in February 1998, the veteran was afforded a special VA 
examination for hemorrhoids.  His medical history noted that 
he had developed a problem with hemorrhoids while in military 
service about 1972 or 1973.  At that time, he began having 
pain in the anal area along with pain with defecation and 
occasional blood in the stool.  He said that surgery had been 
considered in the past, but had never been done.  He stated 
that, since the onset of the problem, he had had pain in the 
anus almost daily and occasionally experienced bleeding.  He 
stated that when hospitalized at Tuskegee VAMC for mental 
problems, he developed thrombosed hemorrhoids.  His treatment 
had mainly been sitz baths, suppositories, creams, and stool 
softeners.  Digital examination of the anus was within normal 
limits.  The veteran did complain of pain on digital 
examination.  No gross signs of anemia were noted.  No 
definite fissures were noted.  An anoscopic examination 
revealed a large internal hemorrhoid at 12 o'clock and 
smaller internal hemorrhoids at 7 o'clock and 4 o'clock.  
There was no evidence of bleeding.  The diagnosis was 
internal hemorrhoids; mild anemia of uncertain etiology.  A 
rating decision in March 1998 increased the noncompensable 
rating for hemorrhoids to 10 percent disabling.

During his June 1999 hearing in Washington, D.C., before the 
undersigned Member of the Board, the veteran testified that, 
although he had previously avoided surgery because he had not 
been convinced it would help, he now had to have surgery.  He 
believed that some of the medications he took made him 
constipated and that this especially irritated his 
hemorrhoids.  

The RO has evaluated the veteran under 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  This Code provides that hemorrhoids, 
either external or internal, may be granted a 20 percent 
evaluation if there is persistent bleeding and with secondary 
anemia, or with fissures.  If the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent evaluation may 
be granted.  When the hemorrhoids are mild or moderate, the 
condition is noncompensable.  

VA examination in February 1998 found no definite fissures, 
no bleeding, and no gross anemia which could be attributed to 
hemorrhoids.  Based on this medical evidence, the veteran's 
symptomatology most closely approximates to a 10 percent 
evaluation.  Accordingly, an evaluation in excess of 10 
percent is denied.  

Although the Board has also considered the applicability of 
the reasonable doubt doctrine, it finds that there is no 
approximate balance of positive and negative evidence with 
respect to this issue which would permit the application of 
this doctrine.  38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for psychiatric disabilities, to 
include paranoid schizophrenia, schizoaffective disorder, and 
major depression, is reopened.  

The claim for service connection for psychiatric 
disabilities, to include paranoid schizophrenia, 
schizoaffective disorder, and major depression, is well 
grounded.  

An evaluation in excess of 10 percent for hemorrhoids is 
denied.  


REMAND

In view of the Board's decision that the claim for service 
connection for psychiatric disability is reopened and well 
grounded, the claim must now be addressed on the merits.  
Before doing so, the Board requires that any additional 
medical evidence relevant to the claim should be requested 
from the veteran.  He should then be afforded VA psychiatric 
examination to determine the etiology of acquired psychiatric 
disability.

Accordingly, the claim is REMANDED for the following action:

1.  The RO should take the necessary 
steps to obtain all current records of 
the appellant's psychiatric treatment.

2.  The RO should ask the veteran if can 
provide the names, addresses and 
treatment dates for any health care 
providers who treated him for psychiatric 
problems proximate to service.  This 
should include identification of the VA 
facilities at which he reportedly was 
treated for his psychiatric problems 
since 1977.  The RO should take the 
necessary steps to obtain all records so 
identified.

3.  The veteran should then be afforded 
VA examination by a Board certified 
psychiatrist, if available.  The purpose 
of the examination is to establish the 
diagnosis and etiology of current 
disability.  The claims file must be made 
available to the examiner.  Any indicated 
tests or studies should be performed to 
aid in the diagnosis.  When the 
examination is complete, the examiner 
should answer the following questions:  
(1) Does the veteran suffer from an 
acquired psychiatric disorder or 
disorders, and, if so, what is/are the 
current diagnosis/es; (2) Is it at least 
as likely as not that an acquired 
psychiatric disorder began in service or 
was the result of service; and (3) Is it 
at least as likely as not that an 
acquired psychiatric disorder is of the 
veteran's acknowledges substance abuse?  
The rationale for the opinions should be 
set forth.

4.  If the veteran fails to report for 
examination, he should be informed of 
38 C.F.R. § 3.655, and given the 
opportunity to provide good cause for his 
failure to report.

5.  The RO should readjudicate the claim 
on the merits, and the case should then 
be returned to the Board, if in order, 
after completion of the usual procedures.

6. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 
1996)(Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals


 

